



COURT OF APPEAL FOR ONTARIO

CITATION: Huang v. Braga, 2017 ONCA 268

DATE: 20170330

DOCKET: M47270 (C62875)

Epstein, Benotto and Trotter JJ.A.

BETWEEN

She He Huang

Applicant/Appellant (Responding Party)

and

Jie Wie Pan

Respondent

and

Ancieto M. Braga

Respondent (Moving Party)

AND BETWEEN

She He Huang and Jie Wie
    Pan

Applicants

and

Aviva Insurance
    Company of Canada
,
Lawrence Harvey Fine Jewell Law
, formerly named
    Jewell, Michael & Obradovich and Gregory Chang

Defendants (
Moving Parties
)

Alan L. Rachlin, for the moving party, Ancieto M. Braga

Antonios T. Antoniou, for the moving party, Lawrence
    Harvey Fine Jewell Law

Mikhail Mira, for the moving party, Aviva Insurance
    Company of Canada

Walter Kim, Public Guardian and Trustee appointed as
    litigation guardian, for the responding party

Heard and released orally: March 17, 2017

On a motion to quash the appeal
    from the judgment of Justice Todd L. Archibald of the Superior Court of Justice
    dated October 11, 2016.

ENDORSEMENT

[1]

The moving parties seek an order quashing this appeal for want of
    jurisdiction.

[2]

These proceedings arise out of a motor vehicle accident involving the
    appellant, Ms. Huang.

[3]

The motion judge heard a motion for an order to have Ms. Huang attend a
    capacity assessment and that the Public Guardian and Trustee be appointed as
    her litigation guardian in the event she were found to be incompetent. The
    assessor found Ms. Huang incapable of representing herself in these
    proceedings. The motion judge therefore declared Ms.Huang mentally incapable
    and appointed the Public Guardian and Trustee as her litigation guardian in the
    actions.

[4]

The moving parties take the position that the order appealed from is
    interlocutory.

[5]

We agree. The order under appeal relates to a procedural issue and is
    not related to the merits of the proceeding. It is interlocutory. Jurisdiction lies
    with the Divisional Court. See:
Must v. Shkuryna
,
2015 ONCA 665.

[6]

The appeal of Justice Archibald's order in relation to all three actions
    is quashed without prejudice to Ms. Huangs right to apply to the Divisional
    Court for leave to appeal.

[7]

Ms. Huang is to pay the costs of the moving party,
Mr. Braga,
in the amount of $1500, inclusive of
    disbursements and HST.

[8]

The approval of this order as to form and content is dispensed with.

"Gloria Epstein J.A."

"M.L. Benotto J.A."

"G.T. Trotter
    J.A."


